                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    REGINALD JONES,

                       Plaintiff,

    v.                                          Case No. 19-cv-1281-NJR

    S. QUICK and FRANK LAWRENCE,

                       Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on a motion for preliminary injunction (Doc. 7)

filed by Plaintiff Reginald Jones. 1 Defendants have filed a response (Doc. 23) in

opposition to the motion. The Court held a hearing on March 12, 2020.

                                       BACKGROUND

         Jones, an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently housed at Menard Correctional Center (“Menard”), filed his Complaint

alleging that Defendant Quick refused to provide him with grievance forms in retaliation

for Plaintiff filing a grievance about a staff assault which occurred on July 15, 2019, upon

his arrival at Menard (Doc. 12, p. 2). He alleges Defendant Lawrence refused to respond

to his complaints about Quick, also in retaliation for Jones’s grievance. Shortly after filing

his Complaint, Jones filed his motion for injunctive relief in the form of a transfer to

another prison (Doc. 7). Jones alleges that he has been unable to obtain additional



1
 Jones filed two additional motions for preliminary injunction (Docs. 15 and 22) that were
unrelated to the claims in this case and subsequently dismissed.

                                        Page 1 of 5
grievances from Quick since he filed his first grievance in August 2019 about the staff

assault (Doc. 7, p. 5). Quick ignored Jones’s written requests for grievances and money

vouchers. He has also been unable to obtain other services at Menard, including access to

the law library, copies of case law, access to money vouchers, as well as access to the

showers, barbershop, yard, and medical and mental health services (Id. at p. 6). He

believes that this is all in retaliation for filing his original grievance.

       Defendants filed a response (Doc. 23) to the motion arguing that the request for

injunctive relief should be denied because Jones has not shown a likelihood of success on

the merits. Defendant Quick submitted an affidavit in support of the response testifying

that Jones requested a grievance form from her on July 18, 2019 and she provided him

with a grievance form (Doc. 23-1, p. 2). On August 16, 2019, Jones submitted an

emergency grievance on the provided form (Id.). Jones has not requested any further

grievance forms from Quick, but she testified that he may obtain a form in his cellhouse

from staff. According to Quick, grievance forms are kept on the sergeant’s desk in

segregation and are distributed to inmates upon request (Id.). Quick also pointed to

Jones’s cumulative counseling summary which shows that she spoke to him on at least

five occasions and he stated that he was okay (Id. at p. 3; Doc. 23-3). There is no indication

in the counseling summary that he requested any grievances during those meetings

(Doc. 23-3, p. 1).

                                      LEGAL STANDARDS

       A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R Miller, & Mary Kay

                                          Page 2 of 5
Kane, Federal Practice and Procedure § 2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

         1. a reasonable likelihood of success on the merits;
         2. no adequate remedy at law; and
         3. irreparable harm absent the injunction.

Planned Parenthood v. Commissioner of Indiana State Dep’t Health, 699 F.3d 962, 972 (7th Cir.

2012).

         As to the first hurdle, the Court must determine whether “plaintiff has any

likelihood of success—in other words, a greater than negligible chance of winning.”

AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a

plaintiff has met his burden, the Court must weigh “the balance of harm to the parties if

the injunction is granted or denied and also evaluate the effect of an injunction on the

public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable

balancing proceeds on a sliding-scale analysis; the greater the likelihood of success of the

merits, the less heavily the balance of harms must tip in the moving party’s favor.” Korte,

735 F.3d at 665. In addition, the Prison Litigation Reform Act provides that a preliminary

injunction must be “narrowly drawn, extend no further than necessary to correct the

harm . . . ,” and “be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§ 3626(a)(2). Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary

injunction would bind only the parties, their officers or agents, or persons in active

concert with the parties or their agents.



                                         Page 3 of 5
                                         ANALYSIS

       The Court finds that Jones is not entitled to a preliminary injunction because he

has not shown a likelihood of success on the merits. Jones testified that he has been able

to attend the law library and now has access to other services, leaving only the issue with

his access to the grievance process. Jones testified that he received grievances from a

correctional officer in January 2020 after requesting additional grievance forms from

Quick through the institutional mail. Thus, Jones is currently receiving access to the

grievance process.

       Jones did testify that he had been denied access to grievance forms in the past. He

testified that he submitted a request for two additional grievance forms from Quick on

August 18, 2019, and that she responded that he would be added to the list to receive

grievances (Doc. 5, p. 3). But Jones testified that he never received those grievances. Quick

acknowledged that she received the letter from Jones and that she responded to him,

adding his request to a list that she gives to the sergeant in the cellhouse to hand out

grievances. The Court acknowledges that there is a dispute of fact as to whether Jones

received additional grievances after he requested them in August 2019, but the evidence

before the Court demonstrates that he now has access to grievance forms. He

acknowledged that he received grievance forms and money vouchers from a correctional

officer in January after putting in a request for those items to Quick. Quick testified that

grievance forms are also available in the cellhouse and that she meets with inmates every

thirty days. Because Jones has now received grievance forms and he has not offered any

evidence to suggest that he cannot obtain grievance forms in the future, a preliminary

injunction is not warranted. Further, to the extent he requested a transfer to another

                                        Page 4 of 5
prison, a transfer is an extraordinary remedy and is not warranted in this case for an

apparent inability to obtain grievance forms on one occasion.

       Jones also makes much of the grievance forms themselves. He testified that the

grievance forms he received in August 2019 were not valid because they were old forms

with a date of 2012. He testified that the forms have been updated several times since

2012, making the forms he was given invalid. Quick testified that the grievance forms are

the same forms given to every inmate at Menard and that she did not receive an updated

grievance form from IDOC until January 2020. Although the forms may be old as Jones

testified, there is no evidence to suggest that the forms are invalid or that he is prevented

from exhausting his administrative remedies because of the form itself. He testified that

he received a response to his grievance from the warden and his counselor (See also

Doc. 7, p. 15). He also acknowledged that he submitted the grievance to the grievance

officer where it is still pending. He has not presented any evidence that the grievance will

be denied because it was written on an outdated form. Jones, thus, fails to demonstrate

that he is being denied access to the grievance process.

                                       CONCLUSION

       For the reasons stated above, the Court DENIES Jones’s motion for preliminary

injunction (Doc. 7).

       IT IS SO ORDERED.

       DATED: March 13, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge



                                        Page 5 of 5
